The application for rehearing is based largely upon the fact that this court in its original opinion did not comment upon the evidence of Dr. Robert L. Barnes, but confined its comments chiefly to the testimony of the physicians produced by the commission.
Since the matter was called to our attention we have read and re-read the entire testimony of this physician and are anxious to give it all the weight to which it is entitled. The testimony is too long to permit us to examine it in detail, but we will assume that counsel have selected that portion of Dr. Barnes' testimony which will most strongly support the application for rehearing.
Counsel especially call our attention to pages 108, 109, 112 and 131 of the bill of exceptions.
After making inquiry as to a patient afflicted with cardiovascular-renal disease, the doctor was asked to state briefly what was meant by this medical term, and replied that "it is a combination of heart, kidneys — heart and kidney disease, associated with disorders of the vascular and nervous system." The doctor was inquired: "Does unusual exertion have any effect in this disease, doctor?" And he replied: "In my opinion, yes." He was asked whether the fact that a patient afflicted with this disease died within six weeks following a history of unusual strain would be of any significance, to which the doctor replied in the affirmative, and being asked what significance it would have, he recited certain facts that "a man fifty-nine years of age — and doing anything unusual in the way of physical or mental exertion might rush into some *Page 390 
of the complications of vascular disease known here as cardiovascular-renal disease."
A hypothetical question was then propounded to the doctor and he was asked whether assuming the facts stated to be true would he have an opinion, to which he replied, "I would." And being asked "What is that opinion, doctor?," he again recited the prominent facts in the history of the case and stated that it was his opinion that "the initial lesion was some form of intra-cardiac accident, which is one of the most common complications of hypertension or cardiovascular-renal disease. * * * And this may have been further complicated by certain kidney condition." The doctor further stated: "* * * it is my opinion this man started with — had that when he went to work this time, some signs of cardiovascular-renal disease — that part was established; he had unusual physical effort. He had many of these cardinal symptoms of intra-cardiac complication, and the symptoms and the fact that he died afterwards, are quite convincing that the unusual effort — the fact that he had cardiac disease or hypertension had a great deal to do with his death."
The doctor was asked whether he was able to give an opinion whether the patient probably would have died, if the assumption of exertion were disregarded, to which he replied: "All I can say about exertion, you have a man with a diseased structure — a physical, unusual physical or mental disturbance is going to increase the liability of complication to that syndrome."
Dr. Barnes testified, "The exertion of the lifting of the 145 pound package," followed by the symptoms enumerated "that were continuous until his death, and the cause of his death." This statement of the doctor's in the bill of exceptions is not quite clear.
We examine the doctor's testimony under the rules laid down inDrakulich v. Industrial Commission, *Page 391 137 Ohio St. 82, 27 N.E.2d 932, in the second and third paragraphs of the syllabus, which are to the effect that causal connection between an injury to a person and his subsequent death involves a scientific inquiry, such causal connection must be established by the testimony of medical witnesses competent to testify on this subject, and that testimony that a person's death from cancer of the liver could have resulted from previous injury to his back is insufficient to prove causal connection between such injury and death. "The proof in such case must establish a probability, not a mere possibility."
See Drew v. Industrial Commission, 136 Ohio St. 499, 501,26 N.E.2d 793; Kuhn v. Banker, 133 Ohio St. 304, 312,13 N.E.2d 242, 115 A.L.R., 292; Industrial Commission v. Lathrop,52 Ohio App. 55, 2 N.E.2d 828.
The doctor stated that a man 59 years of age and doing anything unusual in the way of physical or mental exertion "might rush into some of the complications of vascular disease."
The doctor also stated "the fact that he had cardiac disease or hypertension had a great deal to do with his death."
We are of the opinion that this doctor's testimony falls short of the requirements of the Drakulich case and we are still of the opinion as stated by us in our original decision:
"* * * there is in this case no evidence, first, establishing the fact by competent testimony that the decedent suffered an accident in the loading of the freight car; and, second, there is no sufficient evidence to establish the fact that if he did suffer such accident that the same accelerated the death of the decedent due to the prior existence of his disease." *Page 392 
Application for rehearing is denied.
Rehearing denied.
HORNBECK, GEIGER and SHERICK, JJ., concur.